Exhibit 10.30

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

SECOND AMENDMENT TO

EX-US COMMERCIALIZATION AGREEMENT

 

 

This Second Amendment to Ex-US Commercialization Agreement (“Second Amendment”),
effective as of October 10, 2017 (“Second Amendment Effective Date”), is by and
between F. Hoffmann-La Roche Ltd, with an office and place of business at
Grenzacherstrasse 124, 4070, Basel, Switzerland (“Roche”) and Foundation
Medicine, Inc., with an office and place of business at 150 Second Street,
Cambridge, MA 02141, U.S.A. (“FMI”) (each a “Party,” and collectively, the
“Parties”), and amends that certain Ex-US Commercialization Agreement, by and
between the Parties, effective as of April 7, 2015, as amended by the First
Amendment to Ex-US Commercialization Agreement, effective as of May 9, 2016
(collectively, the “Agreement”).  Capitalized terms used in this Second
Amendment and not otherwise defined herein are used with the meanings ascribed
to them in the Agreement.

 

For clarity, the Parties are modifying the Agreement as set forth in this Second
Amendment to reflect the addition of FACT (as defined below) as a Product under
the Agreement; however, this approach is not intended by the Parties to be
precedential with regard to the addition of any future products as Products.

 

The Agreement is hereby amended as follows:

1.

Section 1.38.  Section 1.38 (Product) of the Agreement is deleted and replaced
in its entirety with the following:

“1.38 Product

The term “Product” shall mean (i) the FoundationOne® clinical diagnostic testing
commercial product (the “FoundationOne Product”) and the FoundationOne® Heme
clinical diagnostic testing commercial product (collectively, “Initial
Products”), (ii) the FoundationACT® clinical diagnostic testing commercial
product (“FACT”, and together with the Initial Products, the “First Year
Products”), (iii) any clinical diagnostic testing commercial products developed
under the Immunotherapy Testing Platform Development Program (as defined in the
Collaboration Agreement), the ctDNA Platform Development Program (as defined in
the Collaboration Agreement), or the CDx Development Program (as defined in the
Collaboration Agreement) (clause (iii) collectively, “Collaboration Products”)
subject to the terms of Section 8.3.5, and (iv) any other products that the
Parties mutually agree to include under this Agreement.  The Term “Product”
shall include associated Service Activities provided in connection with Sales,
[…***…].  For clarity, (a) in vitro diagnostic kit products, (b) companion
diagnostic assay products developed by FMI for Third Parties, and (c) any
standalone data or molecular information products (i.e. other than clinical
diagnostic testing commercial products), are excluded from the definition of a
Product.”

 

2.

Section 7.5.1.2.  Section 7.5.1.2 (Minimum Revenue Requirement) of the Agreement
is deleted and replaced in its entirety with the following:

 

***Confidential Treatment Requested***

 

1

 

--------------------------------------------------------------------------------

7.5.1.2  Minimum Revenue Requirement

Commencing in […***…], in connection with the review of the Tactical Plan,
[…***…] (the “Minimum Revenue Requirements”).  If the specifications for a First
Year Product are modified pursuant to Section 2.3, the JOC may establish new
Minimum Revenue Requirements for such First Year Product for the year in which
such modification occurs.  Roche will […***…].  If Roche fails to meet the
Minimum Revenue Requirements for a First Year Product in any country in the
Territory for […***…], then FMI will have the right, in its sole discretion, to
either (i) remove such country from the Territory (and upon such election such
country shall be deemed to be included in the FMI Territory) or (ii) convert the
license for such country to non-exclusive.”

 

3.

Section 7.5.2.4.  (NGS Sequencing and Supply of Products and Service Activities)
of the Agreement is deleted and replaced in its entirety with the following:

 

“7.5.2.4NGS Sequencing and Supply of Products and Service Activities

FMI shall use Commercially Reasonable Efforts to provide Roche with the Service
Activities (including NGS sequencing) necessary for Roche to implement the
Tactical Plan and to meet the commercial need for Products sold by Roche in the
Territory. Such Service Activities will meet the Quality Standards and the
Average Delivery Time Metric.  In the event of a shortfall/limited capacity of
Products or Service Activities needed by both FMI and Roche, such available
capacity shall be distributed […***…] with respect to the then-current volume
used by each Party.

 

For each Product, FMI will provide the JOC with the average time between receipt
by FMI of a processable sample meeting minimum tissue or other specimen
requirements as set forth in FMI’s standard operating procedures (such sample, a
“Qualified Sample”) and delivery by FMI of the results of testing for such
Product (the “Average Delivery Time Metric”).  Such Average Delivery Time Metric
will initially be […***…] days for FoundationOne® and […***…] days for
FoundationOne® Heme and FoundationACT®, in each case, solely to the extent
Service Activities for such Product are conducted by FMI at FMI’s laboratory and
facilities in the US. After the Business Planning Period and periodically
thereafter, the Average Delivery Time Metric may be revised by mutual written
agreement of the Parties for differences in logistical, regulatory and other
relevant factors.  For a given Product, if FMI fails to achieve the Average
Delivery Time Metric for at least […***…] of the Qualified Samples received from
Roche in the Territory in […***…] Calendar Quarter (a “Quarterly Average
Delivery Time Failure”) and such failure exists […***…], then prior to the end
of such […***…], the JOC shall prepare a plan for improving such performance,
which plan will be implemented in the […***…].  The JOC will monitor the
implementation and effectiveness of such plan with a goal of achieving and
maintaining compliance on a consistent basis for such Average Delivery Time
Metric. If, following the implementation of a plan by the JOC to improve such
performance, FMI is unable to improve performance, and there is a Quarterly
Average Delivery Time Failure for an additional […***…] (a “Material Average
Delivery Time Failure”), then this shall be considered a material breach of this
Agreement by FMI.

 

To the extent feasible and permitted by Applicable Law and regulatory guidelines
of applicable Regulatory Authorities, the initial sequencing will be conducted
by FMI at FMI’s laboratory and facilities in the US.

 

 

***Confidential Treatment Requested***

 

2

--------------------------------------------------------------------------------

FMI shall use Commercially Reasonable Efforts to conduct or have conducted
genomic sequencing locally (i) for its FoundationOne Product in at least one
laboratory located in Europe by […***…] and in at least one laboratory located
in Asia by […***…] and (ii) for its other First Year Products in at least one
laboratory located in Europe and one laboratory located in Asia, in each case
within a time period to be mutually agreed to by the Parties.  FMI shall provide
Roche with a written plan for the set-up of such […***…] laboratories, and shall
consider Roche’s reasonable comments thereto.  FMI shall update Roche on the
progress of the establishment of […***…] testing.  Such […***…] activities shall
be provided in at least the same quality and standards as the […***…] testing in
effect as of the Effective Date. To the extent that local Third Party costs are
passed through to Roche, such costs shall be negotiated in good faith and at
arms’ length with no benefits being given to FMI to the advantage or FMI, its
Affiliates, sublicensees or customers that cause a disadvantage or do not
similarly benefit the Roche Group and its customers.

 

FMI will be solely responsible, […***…], for the establishment of such
laboratories and all Regulatory Approvals necessary for the establishment and
operation of such laboratory(ies). Without limiting the foregoing, the Parties
expressly acknowledge that FMI may choose to work with […***…].

 

Unless otherwise expressly agreed by the Parties, data and final analysis,
including medical curation and report generation will be conducted by
FMI.  Final reports will be provided from FMI in English or in the local
language, to the extent requested by Roche and agreed to by FMI.  If FMI is
unable to provide local sequencing on the timeline set forth in this Section
7.5.2.4, or if FMI is unable to provide the NGS sequencing necessary to meet
Roche’s commercial requirements for a period of […***…], then the JOC shall meet
to determine a plan for improving such performance and the JOC will monitor the
implementation and effectiveness of such plan, and FMI will provide reasonable
support, with a goal of ensuring ongoing access to sufficient local sequencing,
which may include Roche (itself or with or through a Third Party acceptable to
FMI) performing such local sequencing in a manner approved by FMI that meets
FMI’s requirements for performing subsequent Service Activities.”

 

4.

Section 8.3.1. (Royalty Term) of the Agreement is deleted and replaced in its
entirety with the following:

 

“8.3.1 Royalty Term

Royalties shall be payable by Roche on […***…] of First Year Products on an
aggregated basis for all First Year Products commencing on the first commercial
sale of a First Year Product and continuing for so long as Roche is selling any
First Year Product (“Royalty Term”).”

 

5.

Section 8.3.2.  Section 8.3.1 (Royalty Rates) of the Agreement is deleted and
replaced in its entirety with the following:

 

“Section 8.3.2 Royalty Rates

The following royalty rates shall apply to the respective tiers of aggregate
[…***…] of First Year Products in the Territory, on an incremental basis, as
follows:

 

 

***Confidential Treatment Requested***

 



3

--------------------------------------------------------------------------------

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

For example, if […***…] of a First Year Product in the Territory, for the first
[…***…] in a given […***…], is […***…]

 

[…***…].

 

If then in the second […***…] of such […***…], the […***…]of a First Year
Product in the Territory is also […***…] for such […***…] thus far, […***…]

 

[…***…].

 

For the purpose of calculating royalties of a Product, […***…] and the royalty
rates shall be subject to the following adjustments, as applicable.”

 

8.

Section 9.5.  (Reporting) of the Agreement is deleted and replaced in its
entirety with the following:

“9.5Reporting

With each payment Roche shall provide FMI in writing for the relevant […***…] on
an aggregated basis for all First Year Products, and thereafter on a
Product-by-Product basis, the following information:

[…***…].”

9.

Section 13.1.4.  Section 13.1.4 (Ownership of Trademarks) of the Agreement is
deleted and replaced in its entirety with the following:

 

“13.1.4Ownership of Trademarks

FMI warrants and represents that it is the exclusive owner of all right, title
and interest in, or is the exclusive licensee of the trademarks for the First
Year Products in the Territory.”

10.

General.  Except as specifically amended hereby, the Agreement shall remain
unmodified and the Agreement as amended hereby is confirmed as being in full
force and effect. This Second Amendment shall be governed by and construed in
accordance with the laws of New York, US, without reference to its conflict of
laws principles, and shall not be governed by the United Nations Convention of
International Contracts on the Sale of Goods (the Vienna Convention).

IN WITNESS WHEREOF, the Parties hereto have caused this Second Amendment to be
executed as of the Second Amendment Effective Date.

 

***Confidential Treatment Requested***

 



4

--------------------------------------------------------------------------------

FOUNDATION MEDICINE, INC.

F. HOFFMANN-LA ROCHE LTD

 

 

Signed:  /s/ Steven J. KafkaSigned:  /s/ Stefan Arnold

 

Name:  Steven J. Kafka, Ph.D.Name:  Stefan Arnold

 

Title:  President and Chief Operating OfficerTitle:  Head Legal Pharma

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

Signed: /s/ Joerg Kazenwadel

 

Name: Dr. Joerg Kazenwadel

 

Title:  Head of R&D Out Partnering

 

 

 

***Confidential Treatment Requested***

 

5